Citation Nr: 0310903	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a March 
7, 1972 rating decision that assigned an initial 
noncompensable rating for residuals of shell fragment wounds 
of the left arm, left leg, left buttocks with retained 
foreign body, and posterior right thigh.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that CUE does not exist in the March 7, 1972 
rating decision that assigned an initial noncompensable 
rating for residuals of shell fragment wounds of the left 
arm, left leg, left buttocks with retained foreign body, and 
posterior right thigh.  


FINDING OF FACT

The veteran has not shown that the facts known at the time 
were not before the adjudicator or that the law in effect at 
the time was incorrectly applied in the March 7, 1972 rating 
decision.  


CONCLUSION OF LAW

CUE does not exist in the March 7, 1972 rating decision, 
which assigned an initial noncompensable rating for residuals 
of shell fragment wounds of the left arm, left leg, left 
buttocks with retained foreign body, and posterior right 
thigh.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The March 7, 1972 rating decision granted service connection 
and an initial noncompensable rating for residuals of shell 
fragment wounds of the left arm, left leg, left buttocks with 
retained foreign body, and posterior right thigh from 
September 3, 1971.  The March 7, 1972 rating decision became 
final because the RO notified the veteran of the decision by 
letter, and a notice of disagreement was not filed within the 
prescribed time period.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2002).  
According to the rule of finality, the unappealed rating 
decision was closed, and the matter was ended.  See Cook v. 
Principi, 318 F.3d 1334, 1336-37 (2002).  

In bringing a CUE claim, the veteran attempted to 
collaterally attack the finality of the March 7, 1972 rating 
decision.  If he had prevailed in establishing CUE, the 
March 7, 1972 rating decision would have been reversed or 
revised as if the decision had been made on March 7, 1972.  
See 38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105, Cook, 318 F.3d 
at 1342.  

The Board proceeded with the decision because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim in compliance with The Veterans Claims 
Assistance Act of 2000.  The VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The RO obtained all of the lay and medical evidence in 
existence at the time of the March 7, 1972 rating decision, 
which included a September 1971 formal application for 
service connection, service medical records, and post-service 
medical records.  The veteran and his representative also 
expressed their contentions in several lay statements filed 
with the RO and in September 2002 regional office hearing 
testimony.  

The VA also substantially complied with its duty to inform 
the veteran in the development of the claim.  The VA shall 
notify the claimant and the claimant's representative, if 
any, of the evidence  that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002).  Rating actions from 
December 2001 to January 2003 informed the veteran and his 
representative of the evidence that was necessary to 
substantiate the CUE claim.  Although the Board technically 
failed to inform the veteran which party was to obtain 
specific types of evidence, there was no prejudice to the 
veteran because the VA obtained all of the lay and medical 
evidence in existence at the time of the March 7, 1972 rating 
decision.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The January 2003 and March 2003 statements from the 
veteran and his representative confirmed that that they had 
no additional evidence and instructed the Board to proceed to 
a decision.  

To establish CUE in the March 7, 1972 rating decision, the 
veteran had to show that the facts known in March 1972 were 
not before the adjudicator or the law then in effect was 
incorrectly applied, that an error occurred based on the 
record and the law in March 1972, and that had the error not 
occurred, the outcome would have been manifestly different.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105; Pierce v. Principi, 
240 F.3d 1348, 1353 (2001); Russell v. Principi, 3 Vet. App. 
310, 313-314 (1992).  

The facts known in March 1972 were before the adjudicator of 
the March 7, 1972 rating decision.  The RO obtained the 
September 1971 formal application for service connection, 
service medical records, and post-service medical records, 
and the veteran indicated that all of the relevant evidence 
had been obtained for the record.  

The veteran could not show that the law in effect in March 
1972 was incorrectly applied in the March 7, 1972 rating 
decision.  According to 1972 VA regulations, a 10 percent 
rating was assigned for superficial scars, if poorly 
nourished with repeated ulceration or tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803 and 7804 (1972).  Other scars were rated on limitation 
of function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1972).  In turn, muscle injuries to 
Group XI muscles, which include the posterior and lateral 
crural muscles and the muscles of the calf, were assigned a 
30 percent evaluation if severe, a 20 percent evaluation if 
moderately severe, a 10 percent evaluation if moderate, and a 
noncompensable evaluation if slight.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (1972).  

The veteran's CUE claim failed because he could not show that 
an undebatable error occurred in the March 7, 1972 rating 
decision.  In weighing the facts, the RO reviewed a July 1970 
medical opinion that attributed pain along the shrapnel 
wounds on the left buttocks and left leg to scar tissue 
formation, the veteran's reports of left leg pain in August 
1970, February 1971, and January 1972, and the January 1972 
VA general medical and orthopedic examination reports, which 
documented that the shrapnel wounds of the left arm, left 
leg, left buttocks with retained foreign body, and posterior 
right thigh had healed and were asymptomatic.  Although some 
rating specialists might have assigned an initial 10 percent 
rating for superficial, but painful, scars on the left 
buttocks and left leg based on the August 1970 medical 
opinion, others might reasonably have assigned an initial 
noncompensable rating for the healed and asymptomatic state 
of the veteran's shrapnel wounds in January 1972.  

The veteran could not show that an error based on the record 
and law at the time of the March 7, 1972 rating decision 
occurred because the healed and asymptomatic state of the 
shrapnel wounds in January 1972 provided a reasonable basis 
for assignment of the initial noncompensable rating.  An 
undebatable error did not occur because reasonable minds 
could have weighed the facts differently and reached a 
different conclusion than the veteran did.  To prevail in a 
CUE claim, the claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated.  Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).  For all these reasons, 
CUE does not exist in the March 7, 1972 rating decision.  




ORDER

CUE does not exist in the March 7, 1972 rating decision, 
which assigned an initial noncompensable rating for residuals 
of shell fragment wounds of the left arm, left leg, left 
buttocks with retained foreign body, and posterior right 
thigh, and the appeal is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

